Citation Nr: 1425435	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-48 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a laminectomy scar, to include as secondary to a back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a back disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.

6.  Entitlement to service connection for a bilateral leg neurological disability, to include as secondary to a back disability.

7.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, a hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is of record.

The case was remanded by the Board in March 2012 so that it could be insured that all of the Veteran's treatment records had been obtained and a VA medical examination be obtained.  While the first order of the remand was accomplished, the Board finds that the examination results are not sufficient for rating purposes.  


REMAND

The Veteran contends that service connection is warranted for a low back disability that he believes is related to complaints of back pain that he had while on active duty.  His contentions related to a laminectomy scar, bilateral knee, right hip, bilateral lower extremity neuropathy, and a bilateral foot disability are that those disabilities are secondary to the low back disability.

In March 2012, the Board remanded the case so that a medical opinion regarding any connection between the current low back disability and service could be obtained.  The Veteran was examined by VA in April 2013 at which time the examiner opined that the back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no significant back injury in service and no evidence to support chronicity of back complaints after service until over 20 years later when he underwent a surgical procedure, a laminectomy or discectomy.  While the examiner indicated that the Veteran's medical records had been reviewed, the only history of back disability in service was reported as an injury to his low back in service in 1979 for which he sought medical attention and was treated as a sprain.  That treatment was that he was told to lie on a rope ladder type device for three days, which he referred to as torture.  The Veteran reported that the pain never resolved and the Veteran now reported constant pain in the low back.  The Veteran also denied an interval injury.  

The Board notes that the Veteran's service medical records show that he was treated on three different occasions with back complaints during service, from March to July 1979, In December 1980, and following a motor vehicle accident (MVA) in December 1981.  

The first medically documented complaints of back pain after service date from 2002, but the Veteran has stated that he has had back pain continuously since service.  Competent, credible lay evidence can be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In light of the Veteran's lay statements and the inaccurate medical history set forth by the VA examiner in April 2013, the Board finds that the most recent VA examination is inadequate for rating purposes and that further development of the evidence is necessary in this case.  Thus, the orders of the Board in the March 2012 remand have not been met and the case must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who performed the April 2013 examination to provide a supplemental opinion regarding the nature and etiology of the Veteran's low back disability.  The examiner should consider the Veteran's lay statements contained in the claims folder regarding a continuity of symptomatology since service.  The examiner must specifically comment on the complaints of back pain noted in the Veteran's service medical records from March to July 1979, December 1980, and in December 1981 associated with a motor vehicle accident.  The examiner must review the claims file and should note that review in the report.  The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is related to service.  If it is determined that Veteran's current low back disability is at least as likely as not related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability found to be related to service has caused or aggravated any other disabilities, to specifically include a laminectomy scar, a right knee disability, a left knee disability, a right hip disability, a bilateral leg neurological disability, and a bilateral foot disability.  If any back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, bilateral leg neurological disability, or bilateral foot disability is more likely attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

